Concurring Opinion on Rehearing delivered June 19, 1978 Carleton Harris, Chief Justice, concurring. I agree thht the petition for rehearing should be denied, and that the original opinion was correct. I do think, however, that since this is a rather important case, affecting, as it does, various lending agencies, the court should, on this rehearing, go into a little further detail on the question of loan commitments. I am cognizant of the fact that it is the policy of the court not to pass on matters that are not strictly and precisely an issue in the litigation (although this has been done on numerous occasions as indicated by the many opinions that contain dicta). However, this present decision has apparently been disturbing to many of our financial institutions, who seem to be in a quandary as to whether, or when, a commitment to make a loan can validly and legally be made. That there are differences in the circumstances in Arkansas Savings & Loan Association v. Mack Trucks of Arkansas, et al, supra, and other instances which have involved what I would call “a true commitment fee,” is, at least to me, obvious, but 1 do not think 1 should express any view sihce my own particular ideas on the subject might not be in harmony with the majority of the court. “One man’s views do not a precedent make,” and I certainly would not want any borrower or lender to rely, to any degree, on the opinion of one justice. Such a course would be, indeed, unwise. But I emphasize that since hundreds of thousands of dollars are frequently involved in these loans, financial concerns, and lawyers who advise them, should have a clear precedent to follow in making their decisions. To me, there are important questions in this field of loan-making, connected very closely with the case under discussion, which could have been clarified.1   For instance, as pointed out by the amicus curiae brief of Central Arkansas Bank Clering House Association, there is no indication of this court’s views where a lender contracts to make a loan available in the reasonably distant future at a set rate, and the customer pays a reasonable charge for the option to use such loan.